In The
                              Court of Appeals
                     Seventh District of Texas at Amarillo

                                    No. 07-13-00060-CR


                            MELINDA BARRIE, APPELLANT

                                             V.

                          THE STATE OF TEXAS, APPELLEE

                              On Appeal from the County Court
                                 Hutchinson County, Texas
                  Trial Court No. 38,341, Honorable Faye Blanks, Presiding

                                        June 12, 2013

                   ORDER OF ABATEMENT AND REMAND

                Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.

      Appellant, Melinda Barrie, filed a notice of appeal from her conviction for

hindering apprehension or prosecution.       See TEX. PENAL CODE ANN. § 38.05 (West

2011). The Clerk of this Court received and filed the trial court clerk’s record on March

1, 2013. The trial court reporter’s record was filed on March 21, 2013. Appellant’s brief

was originally due on April 22, 2013.


      By notice dated April 29, 2013, this Court notified appellant that her brief was

past due and that her brief was now due on May 9, 2013. Further, the Court alerted
appellant that failure to abide by this deadline would result in the appeal being abated

and remanded without further notice. As of the date of this order, appellant has failed to

file her brief or a motion for extension of time to file her brief.


       Accordingly, we now abate this appeal and remand the cause to the trial court.

See TEX. R. APP. P. 38.8(b)(2). Upon remand, the trial court is directed to immediately

cause notice to be given of and to conduct a hearing to determine: (1) whether appellant

desires to prosecute this appeal; (2) if appellant desires to prosecute this appeal,

whether appellant is indigent and whether appellant desires that counsel be appointed

to represent her on the appeal; and (3) what orders, if any, should be entered to assure

the filing of appropriate notices and documentation to dismiss appellant’s appeal if

appellant does not desire to prosecute this appeal or, if appellant desires to prosecute

this appeal, to assure that the appeal will be diligently pursued.      If the trial court

appoints counsel for appellant or if appellant retains counsel, the trial court should

cause the Clerk of this Court to be furnished the name, address, and State Bar of Texas

identification number of the newly-appointed or newly-retained attorney.


       The trial court is directed to (1) conduct any necessary hearings; (2) make and

file appropriate findings of fact, conclusions of law, and recommendations and cause

them to be included in a supplemental clerk’s record; (3) cause the hearing proceedings

to be transcribed and included in a supplemental reporter’s record; (4) have a record of

the proceedings made to the extent any of the proceedings are not included in the

supplemental clerk’s record or the supplemental reporter’s record; and (5) cause the

records of the proceedings to be sent to this Court. See TEX. R. APP. P. 38.8(b)(3). In

the absence of a request for extension of time from the trial court, the supplemental

                                                2
clerk’s record, supplemental reporter’s record, and any additional proceeding records,

including any orders, findings, conclusions, and recommendations, are to be sent so as

to be received by the Clerk of this Court not later than July 12, 2013.




                                                 Per Curiam



Do not publish.




                                             3